Order entered March 10, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00720-CR

                             RAYMOND EDWARDS III, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-53451-W

                                             ORDER
       The Court ORDERS court reporter Debi Harris to file, within TEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit no. 2, a DVD.

       We note that this case involves a conviction for aggravated sexual assault of a child.

Appellant’s brief identifies the child by her full name. Accordingly, we STRIKE appellant’s

brief and order it redrawn to use only the child’s initials. We ORDER appellant to file his

amended brief within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Debi Harris, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE